Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/20/2022, with respect to the rejections of claims 1-7 under 35 U.S.C. 102(a)(1) and/or 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Walford et al. (hereafter Walford)(US PgPub 2017/0043967) and in view of Herron (US PgPub 2013/0261958).
Regarding claim 1, Walford discloses a system for use with a loading dock station (Figures 1A and 1C), the system comprising: a vehicle identification system having an input device for identifying a vehicle at the loading dock station (Figure 1C, Element 110, Figure 4 and Paragraphs 0025, 0035 and 0070 where a camera identifies a vehicle approaching the loading dock station); and a docking station control unit communicatively coupled to the vehicle identification system, the docking station control unit being programmed with computer readable instructions that, when executed, cause the docking station control unit to: receive a signal from the vehicle identification system (Figures 1A, 1C, Element 170 and Paragraphs 0022, 0024 and 0026 where the control unit receives signals from the camera); and determine, based on the signal, if the vehicle is validated or not validated, wherein if the vehicle is validated, initiate an automated workflow protocol of the loading dock station for interaction with the vehicle (Figure 4 and Paragraphs 0071-0073 where a vehicle is determined to be validated when a vehicle trailer is properly aligned with the loading dock); and if the vehicle is not validated, automatically transmit a message to a communication device separate from the docking station control unit that the vehicle is not valid and not initiate the automated workflow protocol (Figure 4 and Paragraph 0071 where a message is sent to a driver of the vehicle when the vehicle trailer not properly aligned with the loading dock).  Walford does not specifically disclose using camera information for further identifying an identity of the vehicle and determining, based on the identity, whether the vehicle is validated.  In the same field of endeavor, Herron discloses a vehicle detection system where a camera detects a vehicle in a loading bay and identifies the vehicle to determine whether the vehicle has permission to use the loading bay (Figure 1 and Paragraph 0192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vehicle identity determination and authorization of Herron to the loading dock vehicle system of Walford, motivation being to add an extra layer of security to the system by verifying that the vehicle at the loading dock is authorized to use the loading dock.
Regarding claim 2, Walford discloses wherein initiating the automated workflow protocol of the loading dock station causes initiation of an automated process for engaging a vehicle restraint (Figure 4, Element 440 and Paragraphs 0072-0073).
Regarding claim 3, Walford discloses wherein the input device is at least one of a camera or a scanner (Paragraph 0035).
Regarding claim 4, Walford discloses wherein the communication device provides a notification to an operator of the vehicle, and wherein the notification includes information related to a dock to move the vehicle to (Figure 4 and Paragraph 0071 where a message is sent to a driver of the vehicle when the vehicle trailer not properly aligned with the loading dock. The message includes steps to remedy the misalignment relative to a dock).
Regarding claim 5, Walford discloses wherein the message is transmitted to a communication device that provides a notification to an operator of the loading dock station, and wherein the notification includes information related to the presence of the vehicle at the docking station (Figure 4 and Paragraph 0071 where a message is sent to an individual at the loading dock when the vehicle trailer not properly aligned with the loading dock).
Regarding claim 6, Walford discloses wherein the communication device is a mobile device and the message comprises a text message, a push notification, a mobile application notification, a voice message, an email, or a combination thereof (Paragraphs 0034, 0050 and 0055).
Regarding claim 7, Walford discloses wherein the mobile device is at least one of a laptop, a tablet, a smart phone, a cellular phone, a mobile platform, a satellite phone, a persona! digital assistant, or a pager (Paragraphs 0034, 0050 and 0055).



Allowable Subject Matter
Claims 8-25 were allowed in the Office action dated 12/21/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687